--------------------------------------------------------------------------------

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, (THE "ACT") OR ANY APPLICABLE STATE SECURITIES LAWS. SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND ANY
APPLICABLE STATE SECURITIES LAWS. THESE SECURITIES HAVE NOT BEEN APPROVED OR
DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR BY ANY STATE SECURITIES
ADMINISTRATION OR REGULATORY AUTHORITY.

SUBSCRIPTION AGREEMENT

THIS AGREEMENT is made effective as of the 25th day of March, 2014.

BETWEEN:

> > > > NANOMINERALS CORP., a Nevada corporation having its registered office at
> > > > 3500 Lakeside Court, Ste. 206, Reno, NV 89509
> > > > 
> > > > (hereinafter called "Nanominerals")

OF THE FIRST PART

AND:

> > > > IRELAND INC., a Nevada corporation, having its corporate office at 2360
> > > > West Horizon Ridge Parkway, Suite 100, Henderson, NV 89052
> > > > 
> > > > (hereinafter called the “Company")

OF THE SECOND PART

THE PARTIES HEREBY AGREE AS FOLLOWS:

1.                     DEFINITIONS AND INTERPRETATION

1.1.                   The following terms will have the following meanings for
all purposes of this Agreement:

  (a)

“Aggregate Purchase Price” means the aggregate purchase price payable by
Nanominerals to the Company in consideration for the purchase and sale of the
Units, being $300,000 in the aggregate;

        (b)

“Agreement” means this Subscription Agreement, and all schedules and amendments
to the Subscription Agreement;

        (c)

“Board” means the Company’s board of directors;

        (d)

“Closing Date” has the meaning set forth in Section 2.2 of this Agreement;

        (e)

“Common Stock” means the common stock of the Company, par value $0.001 per
share;

        (f)

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended;

        (g)

“Offering” means the offering of the Securities by the Company;

        (h)

“Per Unit Purchase Price” means the greater of (i) $0.20 per Unit, and (ii) the
average closing price of the Common Stock over the ten (10) trading days
immediately preceding the Closing Date;

        (i)

“SEC” means the United States Securities and Exchange Commission;


--------------------------------------------------------------------------------

2

  (j)

“Securities Act” means the United States Securities Act of 1933, as amended;

        (k)

“Securities” means, collectively, the Units, Unit Shares, Unit Warrants, Unit
Warrant Shares and any other securities of the Company issuable pursuant to this
Agreement;

        (l)

“Unit” means one (1) unit consisting of one (1) Unit Share and one (1) Unit
Warrant;

        (m)

“Unit Share” means one (1) share of Common Stock and comprising a portion of a
Unit;

        (n)

“Unit Warrant” means one (1) share purchase warrant entitling the holder thereof
to purchase one (1) Unit Warrant Share at the Unit Warrant Exercise Price for
the Unit Warrant Term, and comprising a portion of a Unit, and substantially in
the form, and subject to the terms and conditions, attached as Schedule “A” to
this Agreement;

        (o)

“Unit Warrant Exercise Price” means 200% of the Per Unit Purchase Price;

        (p)

“Unit Warrant Share” means one (1) share of Common Stock issuable upon exercise
of the Unit Warrants; and

        (q)

“Unit Warrant Term” means the period beginning on the date the Unit Warrant is
issued and ending at 5:00 PM Pacific Time on March 29, 2019.

1.2.                   All dollar amounts referred to in this Agreement are in
United States funds, unless expressly stated otherwise.

2.                     PURCHASE AND SALE OF UNITS

2.1.                   Subject to the terms and conditions of this Agreement, on
the Closing Date, the Company agrees to sell to Nanominerals, and Nanominerals
agrees to purchase from the Company, for the Aggregate Purchase Price, that
number of Units that is equal to the Aggregate Purchase Price divided by the Per
Unit Purchase Price.

2.2.                   On or before the Closing Date, Nanominerals will deliver
to the Company, via check, bank draft, cashier’s check or wire transfer or such
other form of payment as may be acceptable to the Company, in its sole
discretion, immediately payable funds equal to the Aggregate Purchase Price.
Closing shall occur, and Nanominerals shall be required to complete the purchase
of the Units provided for in Section 2.1, on the date that is the earlier of (i)
5 business days after Nanominerals provides the Company with written notice that
it intends to proceed with the purchase and sale of the Units provided for in
Section 2.1; and (ii) August 15, 2014 (the “Closing Date”), at the offices of
the Company or such other location as the parties shall mutually agree.

2.3.                   Nanominerals agrees that its subscription for the
Securities pursuant to Section 2.1 is made for valuable consideration and may
not be withdrawn, cancelled, terminated or revoked by it without prior written
consent of the Company.

2.4.                   Notwithstanding any other provision of this Agreement,
the purchase and sale of the Units contemplated in this Agreement is conditional
upon compliance with all securities laws and other applicable laws of the
jurisdiction in which Nanominerals is resident, including, but not limited to,
the availability of an exemption from the registration requirements of the
Securities Act and any applicable state securities laws. Nanominerals will
deliver to the Company all other documentation, agreements, representations and
requisite government forms that the lawyers for the Company may deem necessary
to ensure compliance with all applicable securities laws and any other
applicable laws.

--------------------------------------------------------------------------------

3

3.                     RESTRICTED SECURITY AGREEMENTS OF NANOMINERALS

3.1.                   Nanominerals represents and warrants to the Company that
it is an “affiliate” of the Company as that term is defined in Rule 405 of the
Securities Act, and that, as such, it is able to fend for itself and is not in
need of the protections afforded by the registration and prospectus requirements
of the Securities Act or any applicable state securities laws.

3.2.                   Nanominerals acknowledges that the Securities are and
will be “restricted securities” within the meaning of the Securities Act and
will be issued to Nanominerals in accordance with an exemption from the
registration requirements of the Securities Act provided by Section 4(2) of the
Securities Act based on the representations and warranties of Nanominerals in
this Agreement.

3.3.                   Nanominerals agrees not to reoffer, resell, transfer or
otherwise dispose of the Securities unless such reoffer, resale, transfer or
disposition is made pursuant to an effective registration statement under the
Securities Act or pursuant to an available exemption from the registration
statement requirements of the Securities Act and any applicable state securities
laws. Nanominerals further agrees that the Company may refuse to register any
resale or transfer of the Securities not made pursuant to an effective
registration statement under the Securities Act or pursuant to an available
exemption from the registration requirements of the Securities Act and any
applicable state securities laws.

3.4.                   Nanominerals acknowledges and agrees that all
certificates representing the Securities will be endorsed with a restrictive
legend substantially similar to the following or such similar or other legends
as deemed advisable by the lawyers for the Company to ensure compliance with the
Securities Act and any other applicable laws or regulations:

> > > > “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
> > > > UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR
> > > > ANY STATE SECURITIES LAWS, AND HAVE BEEN ISSUED IN RELIANCE UPON AN
> > > > EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
> > > > ANY APPLICABLE STATE SECURITIES LAWS. SUCH SECURITIES MAY NOT BE
> > > > REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO
> > > > AN EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT AND ANY APPLICABLE
> > > > STATE SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
> > > > REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE
> > > > SECURITIES LAWS.”

4.                     REPRESENTATIONS AND WARRANTIES OF NANOMINERALS

Nanominerals covenants, represents and warrants to the Company as follows, and
acknowledges that the Company is relying upon such covenants, representations
and warranties in connection with the sale of the Securities to it:

4.1.                   Nanominerals acknowledges that an investment in the
Company is highly speculative, and involves a high degree of risk as the Company
is in the early stages of developing its business, and may require substantial
funds in addition to the proceeds of this private placement, and that only
subscribers who can afford the loss of their entire investment should consider
investing in the Company. Nanominerals is an investor in securities of
businesses in the development stage and acknowledges that Nanominerals is able
to fend for itself, can bear the economic risk of Nanominerals' investment, and
has such knowledge and experience in financial or business matters such that
Nanominerals is capable of evaluating the merits and risks of an investment in
the Company’s securities as contemplated in this Agreement.

4.2.                   As an “affiliate” of the Company, Nanominerals has access
to all information regarding the Company and the Company’s business necessary to
make a fully informed decision regarding the purchase the Securities
contemplated in this Agreement. Notwithstanding the forgoing, Nanominerals has
had full opportunity to review the Company’s periodic filings with the SEC
pursuant to the Exchange Act, including, but not limited to, the Company’s
annual reports, quarterly reports, current reports and additional information
regarding the business and financial condition of the Company. Nanominerals has
had full opportunity to ask questions and receive answers from the Company
regarding this information, and to review and discuss this information with its
legal and financial advisors. Nanominerals believes it has received all the
information it considers necessary or appropriate for deciding whether to
purchase the Securities and that Nanominerals has had full opportunity to
discuss this information with its legal and financial advisors prior to
executing this Agreement.

--------------------------------------------------------------------------------

4

4.3.                  Nanominerals acknowledges that the offering of the Units
by the Company has not been reviewed by the SEC and that the Securities are
being and will be, issued by the Company pursuant to an exemption from
registration under the Securities Act.

4.4.                   Nanominerals understands that the Securities will be
characterized as "restricted securities" under the Securities Act as they are
being acquired from the Company in a transaction not involving a public offering
and that, under the Securities Act and the regulations promulgated thereunder,
such securities may be resold without registration under the Securities Act only
in certain limited circumstances. Nanominerals represents that Nanominerals is
familiar with SEC Rule 144, as presently in effect, and understands the resale
limitations imposed thereby and by the Securities Act.

4.5.                   The Securities are being and will be acquired by
Nanominerals for investment for its own account, not as a nominee or agent, and
not with a view to the resale or distribution of any part thereof, and that
Nanominerals has no present intention of selling, granting any participation in,
or otherwise distributing the same. Nanominerals does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Securities.

4.6.                   Nanominerals is not aware of any advertisement or general
solicitation regarding the offer or sale of the Company’s securities.

4.7.                   This Agreement has been duly authorized, validly executed
and delivered by Nanominerals.

5.                     REPRESENTATIONS BY THE COMPANY

5.1.                   The Company represents and warrants to Nanominerals that:

  (a)

The Company is a corporation duly organized, existing and in good standing under
the laws of the State of Nevada and has the corporate power to conduct the
business which it conducts and proposes to conduct.

        (b)

The Unit Shares and the Unit Warrant Shares, when issued in accordance with the
terms and conditions of this Agreement and of the Unit Warrants, will be duly
and validly issued, fully paid and non-assessable shares of Common Stock in the
capital of the Company.

6.                     MISCELLANEOUS

6.1.                   Any notice or other communication given hereunder shall
be deemed sufficient if in writing and sent by registered or certified mail,
return receipt requested, addressed to the Company, at its corporate office at
2360 West Horizon Ridge Parkway, Suite 100, Henderson, NV 89052, Attention:
Douglas D.G. Birnie, President and CEO, and to Nanominerals at its address
indicated on the first page of this Agreement. Notices shall be deemed to have
been given on the date of mailing, except notices of change of address, which
shall be deemed to have been given when received.

6.2.                   The parties agree to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Agreement.

6.3.                   Nanominerals agrees that the representations, warranties
and covenants of Nanominerals herein will be true and correct both as of the
date of this Agreement and at the Closing Date, and such representations,
warranties and covenants will survive the completion of the issuance of the
Securities. The representations, warranties and covenants of Nanominerals herein
are made with the intent that they be relied upon by the Company in determining
the eligibility of a purchaser of the Company’s securities and Nanominerals
agrees to indemnify the Company and its respective trustees, affiliates,
shareholders, directors, officers, partners, employees, advisors and agents
against all losses, claims, costs, expenses and damages or liabilities which any
of them may suffer or incur which are caused or arise from a breach thereof.
Nanominerals undertakes to immediately notify the Company at 2360 West Horizon
Ridge Parkway, Suite 100, Henderson, NV 89052 of any change in any statement or
other information relating to Nanominerals set forth herein.

--------------------------------------------------------------------------------

5

6.4.                   The obligations of the parties hereunder are subject to
receipt of all applicable regulatory approvals.

6.5.                   Nanominerals acknowledges and agrees that all costs
incurred by Nanominerals (including any fees and disbursements of any special
counsel retained by Nanominerals) relating to the sale of the Securities to
Nanominerals shall be borne by Nanominerals.

6.6.                   Time shall be of the essence hereof.

6.7.                   This Agreement represents the entire agreement of the
parties hereto relating to the subject matter hereof and there are no
representations, covenants or other agreements relating to the subject matter
hereof except as stated or referred to herein.

6.8.                   The terms and provisions of this Agreement shall be
binding upon and enure to the benefit of Nanominerals and the Company and their
respective heirs, executors, administrators, successors and permitted assigns;
provided that the rights and obligations set out in this Agreement shall not be
assignable by any party without the prior written consent of the other party.

6.9.                   Nanominerals acknowledges and agrees that O’Neill Law
Corporation has acted solely for the Company in connection with the preparation,
negotiation and execution of this Agreement, and that Nanominerals has been
advised to obtain the advice of independent legal counsel, and that it has had
full opportunity to obtain the advice of such independent legal counsel, prior
to entering into this Agreement.

6.10.                   Neither this Agreement nor any provision hereof shall be
modified, changed, discharged or terminated except by an instrument in writing
signed by the party against whom any waiver, change, discharge or termination is
sought.

6.11.                   The invalidity, illegality or unenforceability of any
provision of this Agreement shall not affect the validity, legality or
enforceability of any other provision hereof.

6.12.                   The headings used in this Agreement have been inserted
for convenience of reference only and shall not affect the meaning or
interpretation of this Agreement or any provision hereof.

6.13.                   Notwithstanding the place where this Agreement may be
executed by any of the parties hereto, the parties expressly agree that all the
terms and provisions hereof shall be construed in accordance with and governed
by the laws of the State of Nevada.

-- THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK --

--------------------------------------------------------------------------------

6

6.14.                   This Agreement may be executed in one or more
counterparts, all of which will be considered one and the same agreement and
will become effective when one or more counterparts have been signed by each
party and delivered to the other party, it being understood that all parties
need not sign the same counterpart.

IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
written above.

NANOMINERALS CORP.
by its authorized signatory:

/s/ Charles Ager   Signature of Authorized Signatory           Charles Ager  
Name of Authorized Signatory           Chairman   Position of Authorized
Signatory               IRELAND INC.   by its authorized signatory:          
/s/ Douglas D.G. Birnie   Douglas D.G. Birnie   President and Chief Executive
Officer  


--------------------------------------------------------------------------------

SCHEDULE A

Form of Unit Warrant

 

 

--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES TO BE ISSUED
UPON ITS EXERCISE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR ANY STATE SECURITIES LAWS, AND HAVE BEEN AND
WILL BE ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS
OF THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS. SUCH SECURITIES
MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.

THIS WARRANT MAY ONLY BE EXERCISED BY A PERSON WHO QUALIFIES AS AN “ACCREDITED
INVESTOR” PURSUANT TO RULE 501 OF REGULATION D OF THE SECURITIES ACT.

IRELAND INC.
A NEVADA CORPORATION

COMMON STOCK PURCHASE
WARRANT CERTIFICATE NUMBER 026717-00•


«IssueDate»

1.             Issuance

THIS IS TO CERTIFY THAT, for value received, {WARRANTHOLDER NAME} of {Street,
City, State, Zip} (the “Holder”), shall have the right to purchase from IRELAND
INC., a Nevada corporation (the “Corporation”), {No. of Units} (No. of Units)
fully paid and non-assessable shares of the Corporation’s common stock (the
“Common Stock”), subject to further adjustment as set forth in Section 6 hereof,
at any time until 5:00 P.M., Pacific time, on the 29th day of March, 2019 (the
“Expiration Date”) at an exercise price of {EXERCISE PRICE} (the "Exercise
Price"). For purposes hereof, “Warrant Shares” means the number of shares of
Common Stock purchasable hereunder from time to time and at any time.

2.             Exercise of Warrants

This Warrant is exercisable in whole or in partial allotments of no less than
1,000 shares at the Exercise Price per share payable hereunder, payable in cash
or by certified or official bank check. Upon surrender of this Warrant
Certificate with the annexed Notice of Exercise Form duly executed, together
with payment of the Exercise Price for the Warrant Shares purchased, the Holder
shall be entitled to receive a certificate or certificates for the Warrant
Shares so purchased. No fractional shares shall be issued in connection with any
exercise of this Warrant. In lieu of the issuance of any fractional share, the
Corporation shall round up or down the fractional amount to the nearest whole
number.

3.             Reservation of Shares

The Corporation hereby agrees that at all times during the term of this Warrant
there shall be reserved for issuance upon exercise of this Warrant such number
of shares of Common Stock as shall be required for issuance upon exercise of
this Warrant.

4.             Mutilation or Loss of Warrant

Upon receipt by the Corporation of evidence satisfactory to it of the loss,
theft, destruction or mutilation of this Warrant, and (in the case of loss,
theft or destruction) receipt of reasonably satisfactory indemnification, and
(in the case of mutilation) upon surrender and cancellation of this Warrant, the
Corporation will execute and deliver a new Warrant of like tenor and date and
any such lost, stolen, destroyed or mutilated Warrant shall thereupon become
void.

--------------------------------------------------------------------------------


IRELAND INC. 2   Common Stock Purchase     Warrant Certificate 026717-00•    

5.             Rights of the Holder

The Holder shall not, by virtue hereof, be entitled to any rights of a
stockholder in the Corporation, either at law or equity, and the rights of the
Holder are limited to those expressed in this Warrant and are not enforceable
against the Corporation except to the extent set forth herein.

6.             Adjustment for Stock Dividends, Stock Splits, Reclassifications,
Mergers, Etc.

The Exercise Price and the number of shares which can be purchased by the Holder
upon the exercise of this Warrant shall be subject to adjustment in the events
and in the manner following:

  (1)

If and whenever the shares at any time outstanding shall be, subdivided into a
greater or consolidated into a lesser, number of shares, the Exercise Price
shall be decreased or increased proportionately as the case may be; and upon any
such subdivision or consolidation, the number of shares which can be purchased
upon the exercise of this warrant certificate shall be increased or decreased
proportionately as the case may be.

        (2)

In case of any capital reorganization or of any reclassification of the capital
of the Corporation or in case of the consolidation, merger or amalgamation of
the Corporation with or into any other company, this Warrant shall after such
capital reorganization, reclassification of capital, consolidation, merger or
amalgamation confer the right to purchase the number of shares or other
securities of the Corporation or of the Corporation resulting from such capital
reorganization, reclassification, consolidation, merger or amalgamation, as the
case may be, to which the Holder of the shares deliverable at the time of such
capital reorganization, reclassification of capital, consolidation, merger or
amalgamation, upon the exercise of this Warrant would have been entitled. On
such capital reorganization, reclassification, consolidation, merger or
amalgamation appropriate adjustments shall be made in the application of the
provisions set forth herein with respect to the rights and interest thereafter
of the Holder of this Warrant so that the provisions set forth herein shall
thereafter be applicable as nearly as may reasonably be in relation to any
shares or other securities thereafter deliverable on the exercise of this
Warrant.

        (3)

The rights of the Holder evidenced hereby are to purchase shares prior to or on
the date set out on the face of this Warrant. If there shall, prior to the
exercise of any of the rights evidenced hereby, be any reorganization of the
authorized capital of the Corporation by way of consolidation, merger,
subdivision, amalgamation or otherwise, or the payment of any stock dividends,
then there shall automatically be an adjustment in either or both of the number
of shares which may be purchased pursuant hereto or the price at which such
shares may be purchased so that the rights evidenced hereby shall thereafter as
reasonably as possible be equivalent to those originally granted hereby. The
Corporation shall have the sole and exclusive power to make such adjustments as
it considers necessary and desirable.

        (4)

The adjustments provided for herein in the subscription rights represented by
this Warrant are cumulative.

7.             Securities Matters

This Warrant and the Warrant Shares have not been registered under the
Securities Act of 1933, as amended, (the “Securities Act”) and have been issued
to the Holder for investment purposes and not with a view to the distribution of
either the Warrant or the Warrant Shares. Each certificate for the Warrant, the
Warrant Shares and any other security issued or issuable upon exercise of this
Warrant shall contain a legend on the face thereof, in form and substance
satisfactory to counsel for the Corporation, setting forth the restrictions on
transfer contained in this Section. The Holder understands that this Warrant and
the Warrant Shares constitute “restricted securities” under federal securities
laws and acknowledges that Rule 144 of the Securities and Exchange Commission is
not now, and may not in the future be, available for resale of this

--------------------------------------------------------------------------------


IRELAND INC. 3   Common Stock Purchase     Warrant Certificate 026717-00•    

Warrant and/or the Warrant Shares. By acceptance of this certificate, the Holder
acknowledges and agrees that:

  (1)

The Holder is acquiring this Warrant and the Warrant Shares for its own account
for investment, with no present intention of dividing its interest with others
or of reselling or otherwise disposing of all or any portion of the same;

        (2)

The Holder does not intend any sale of this Warrant or the Warrant Shares either
currently or after the passage of a fixed or determinable period of time or upon
the occurrence or non- occurrence of any predetermined event or circumstance;

        (3)

The Holder has no present or contemplated agreement, undertaking, arrangement,
obligation, indebtedness or commitment providing for or which is likely to
compel a disposition of this Warrant or the Warrant Shares;

        (4)

The Holder is not aware of any circumstances presently in existence which are
likely in the future to prompt a disposition of this Warrant or the Warrant
Shares;

        (5)

This Warrant and the Warrant Shares were offered to the Holder in direct
communication between the Holder and the Corporation and not through any
advertisement of any kind; and

        (6)

The Holder has the financial means to bear the economic risk of the investment
which it hereby agrees to make.

All certificates representing the Warrant Shares will be endorsed with a legend
substantially as follows or such similar or other legends as deemed advisable by
the Corporation to ensure compliance with the Securities Act and any other
applicable laws or regulations:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE
SECURITIES LAWS, AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. SUCH SECURITIES MAY NOT BE
REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.”

In addition, the Holder will comply with all other applicable securities
legislation in addition to the Securities Act to which the Holder is subject in
selling or transferring any Warrants or Warrant Shares and the Corporation may
refuse to register any sale or transfer not in compliance with such other
securities legislation.

THIS WARRANT MAY ONLY BE EXERCISED BY A PERSON WHO QUALIFIES AS AN “ACCREDITED
INVESTOR” PURSUANT TO RULE 501 OF REGULATION D OF THE SECURITIES ACT.

9.             Payment of Taxes

The Corporation shall not be required to pay any tax or other charge imposed in
connection with the exercise of this Warrant or a permissible transfer involved
in the issuance of any certificate for shares issuable under this Warrant in the
name other than that of the Holder, and in any such case, the Corporation shall
not be required to issue or deliver any stock certificate until such tax or
other charge has been paid or it has been established to the Corporation’s
satisfaction that no such tax or other charge is due.

--------------------------------------------------------------------------------


IRELAND INC. 4   Common Stock Purchase     Warrant Certificate 026717-00•    

10.           Notices

Any notice required or permitted hereunder shall be given in writing and shall
be deemed effectively given upon, (a) by personal delivery or telecopy, or (ii)
one business day after deposit with a nationally recognized overnight delivery
service such as Federal Express, with postage and fees prepaid, addressed to
each of the other parties thereunto entitled at the following addresses, or at
such other addresses as a party may designate by written notice to each of the
other parties hereto.

CORPORATION: IRELAND INC.   Attention: Douglas D.G. Birnie,   Chief Executive
Officer, President & Secretary   2360 West Horizon Ridge Parkway, Suite 100  
Henderson, NV 89052       Tel: (702) 932-0353     with a copy to: NORTHWEST LAW
GROUP   Attention: Christian I. Cu   #704, 595 Howe Street P.O. Box 35  
Vancouver, BC V6C 2T5       Fax: (604) 687-6650     HOLDER: At the address set
forth above.

11.           Governing Law

This Warrant shall be deemed to be a contract made under the laws of the State
of Nevada and for all purposes shall be governed by and construed in accordance
with the laws of the State of Nevada applicable to contracts to be made and
performed entirely within the State of Nevada.

IN WITNESS WHEREOF, the Corporation has caused this Warrant to be duly executed
and delivered by its duly authorized officer.

--------------------------------------------------------------------------------

NOTICE OF EXERCISE FORM

TO: IRELAND INC.   A Nevada corporation (the “Corporation”)

Dear Sirs:

The undersigned (the “Subscriber”) hereby exercises the right to purchase and
hereby subscribes for

_________________________________________
(Insert No. of Shares)


shares (the “Warrant Shares”) of the common stock, par value $0.001 per share
(the “Common Stock”) of IRELAND INC. referred to in the Common Stock Purchase
Warrant Certificate «Warrant_Cert_No» surrendered herewith according to the
terms and conditions thereof and herewith makes payment by cash, certified check
or bank draft of the purchase price in full for the Warrant Shares in accordance
with the Warrant.

Please issue a certificate for the shares being purchased as follows in the name
of the Subscriber:

NAME:   (Please Print)     ADDRESS:              

The Subscriber represents and warrants to the Corporation that:

(a)

The Subscriber is an “accredited investor” as that term is defined in Rule 501
of Regulation D of the Securities Act of 1933 (the “Securities Act”)

    (b)

The Subscriber has not offered or sold the Warrant Shares within the meaning of
the Securities Act;

    (c)

The Subscriber is acquiring the Warrant Shares for its own account for
investment purposes, with no present intention of dividing its interest with
others or of reselling or otherwise disposing of all or any portion of the same;

    (d)

The Subscriber does not intend any sale of the Warrant Shares either currently
or after the passage of a fixed or determinable period of time or upon the
occurrence or non-occurrence of any predetermined event or circumstance;

    (e)

The Subscriber has no present or contemplated agreement, undertaking,
arrangement, obligation, indebtedness or commitment providing for or which is
likely to compel a disposition of the Warrant Shares;

    (f)

The Subscriber is not aware of any circumstances presently in existence which
are likely in the future to prompt a disposition of the Warrant Shares;

    (g)

The Warrant Shares were offered to the Subscriber in direct communication
between the Subscriber and the Corporation and not through any advertisement of
any kind;

    (h)

The Subscriber has the financial means to bear the economic risk of the
investment which it hereby agrees to make;

    (i)

This subscription form will also confirm the Subscriber’s agreement as follows:


--------------------------------------------------------------------------------


  (i)

the Warrant Shares have not been registered under the Securities Act or
applicable state “Blue Sky” laws and, therefore, the Warrant Shares may not be
resold, transferred or hypothecated except pursuant to an effective registration
statement under the Securities Act and any applicable state “Blue Sky” laws, or
an opinion of counsel satisfactory to the Corporation to the effect that such
registration is not necessary. The Corporation will refuse to register any sale
or transfer of the Warrant Shares not made in compliance with the Securities Act
or any other applicable securities laws.

        (ii)

Only the Corporation can take action to register the Warrant Shares under the
Securities Act or applicable state securities law or to comply with the
requirements for an exemption under the Securities Act or applicable state
securities law.

        (iii)

The certificates representing the Warrant Shares will be endorsed with a legend
substantially as follows or such similar or other legends as deemed advisable by
the lawyers for the Corporation to ensure compliance with the Securities Act and
any other applicable laws or regulations:

> > > > > > “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
> > > > > > REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
> > > > > > “SECURITIES ACT”) OR ANY STATE SECURITIES LAWS, AND HAVE BEEN ISSUED
> > > > > > IN RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
> > > > > > THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS. SUCH
> > > > > > SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE
> > > > > > TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE
> > > > > > SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR PURSUANT
> > > > > > TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
> > > > > > SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS.”

Please deliver a warrant certificate in respect of the common shares referred to
in the warrant certificate surrendered herewith but not presently subscribed
for, to the Subscriber.

DATED this ______day of ___________________________________, _____.

  Signature of Subscriber:                 Name of Subscriber:                
Address of Subscriber:                    


--------------------------------------------------------------------------------